COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Terry Neff and Iron Workers Mid-South Pension Fund v. Nicholas F.
                          Brady, David J. Butters, William E. Macaulay, Robert B. Millard,
                          Robert K. Moses, Jr., Robert A. Rayne, Bernard J. Duroc-Danner, and
                          Burt M. Martin

Appellate case number:    01-15-00544-CV

Trial court case number: 2010-40764

Trial court:              270th District Court of Harris County

        Appellants, Terry Neff and Iron Workers Mid-South Pension Fund, have filed an
unopposed motion to file their brief and appendix under seal. While the motion was pending,
appellants filed their brief. We grant appellants’ motion and direct the Clerk of this Court to seal
the Brief for Appellants, filed on November 20, 2015. See R.V.K. v. L.L.K., 103 S.W.3d 612, 614
(Tex. App.—San Antonio 2003, no pet.) (noting appellate court ordered clerk to seal parties’
briefs that referred to portions of record ordered sealed by trial court).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: December 8, 2015